UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                             __________________

                                 98-60562
                            __________________

     DAWSON PRODUCTION SERVICES,
                                              Petitioner,
                                       v.

     OCCUPATIONAL SAFETY AND HEALTH REVIEW
     COMMISSION; ALEXIS M. HERMAN, SECRETARY
     OF LABOR, U.S. DEPARTMENT OF LABOR,

                                         Respondents.
            ______________________________________________

              Petition for Review of an Order of the
         Occupational Safety and Health Review Commission
                             (97-1898)
          ______________________________________________
                          January 6, 2000

Before POLITZ, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Dawson Production Service (Dawson), seeks review of the final

order of the Occupational Safety and Health Review Commission

(Commission).       The decision and order at issue was rendered by a

Commission Administrative Law Judge, James H. Barkly.                   Judge

Barkly's decision became a final order of the Commission when no

member   of   the    Commission   directed    review   of    Judge   Barkley's

decision.     See 29 U.S.C. § 661(j).       Specifically, petitioner seeks

to vacate the decision that Dawson failed to protect its employees

from a recognized hazard within the oil and gas well drilling and

servicing     industry    when    it   disregarded     the    manufacturer's

recommendation for deployment of guy lines to stabilize an oil rig

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in order to prevent collapse.        Dawson contends that (1) it was not

given proper notice of its citation for a serious violation of the

Occupational   Safety    and    Health     Act   of   1970,    (2)   substantial

evidence does not support the violation found by the ALJ, and (3)

the ALJ abused its discretion in admitting the expert testimony of

a consulting engineer. After a careful review and consideration of

the record, the briefs, and arguments advanced at submission, we

deny the petition for review for the following reasons:

     1.   The notice issue was not raised by Dawson in its

          petition      for    discretionary      review      of   the   ALJ

          decision to the Commission and no extraordinary

          circumstances for failure to raise the issue has

          been shown (see 29 U.S.C. § 660(a)), nor has Dawson

          claimed    that     the   notice   issue    was     sufficiently

          obvious from the record to justify our review.

     2.   There is substantial evidence in the record before

          the ALJ to support the violation found by the ALJ.

     3.   The ALJ did not abuse its discretion allowing the

          testimony of the witness Luttgen.

     The petition for review is DENIED.2




    2
     The respondents' motion to strike a portion of Dawson's post-
argument letter is DENIED.

                                       2